I am heartily in accord with the view that the defendant should have compensation for the damage done and to be done him, but it should be given him in the orderly functioning of our form of government, the branches of which are constitutionally distinct. If I were a member of the legislative branch of the government considering the advisability of establishing a court of claims with tort jurisdiction or of conferring such jurisdiction upon existing tribunals as against the state, the reasons advanced by the majority would be persuasive. Functions now performed by the state seem to demand legislation of that character. But if this government is to continue to run smoothly it must keep its branches within their proper sphere. Perhaps no case can better illustrate that necessity than the one at bar. The majority seeks to enter the legislative field and to discharge legislative functions. It concedes, I take it, that the extent to which the state shall acquire property is distinctly a legislative function. Concededly also the ultimate determination of the amount of damage due to such acquisition is a judicial or *Page 396 
at least a quasi judicial function. Here we have the court assuming to say that the state must acquire a permanent easement to flood defendant's property. The state may determine through the officers to whom is delegated that authority that it will correct the condition which now harms the defendant. The court should not step in and usurp that authority by saying to such officers that a permanent easement must be acquired. That can only be determined by the nonjudicial branch, leaving to the courts the question of whether the taking is for a public purpose and also the final determination of adequate compensation. The extent of the taking is not a judicial but a legislative question, and the courts cannot interfere. We so held in the recent case of State, by Benson, v. Erickson,185 Minn. 60, 65, 239 N.W. 908; following Shoemaker v. U.S.147 U.S. 282, 298, 13 S. Ct. 361, 37 L. ed. 170; U.S. v. Gettysburg E. Ry. Co. 160 U.S. 668, 16 S. Ct. 427,40 L. ed. 576; Hayford v. City of Bangor, 102 Me. 340, 66 A. 731,11 L.R.A.(N.S.) 940; and State, by Hilton, v. Voll, 155 Minn. 72,192 N.W. 188. Here the majority is assuming, by enlarging the proceedings, to determine the extent of the taking, just what every court in the land that has passed on the question says a court may not do. The trial court specifically found in the case at bar that there were a variety of other ways in which the water could be disposed of, and the commissioner may yet determine to select one of them. There is nothing in the record to indicate that he will not perform his duty. There is no justification for the view that the present arrangement is irrevocably permanent. Past damages may not be considered in the proceedings. Property is taken as of the date of filing the award. City of Minneapolis v. Wilkin, 30 Minn. 145,15 N.W. 668.
There seems to be a tendency on the part of the majority to treat the commissioner's order fixing the route of a trunk highway as a definite taking and condemnation of the right of way and all property affected by its subsequent improvement, leaving only the question of damages to be determined. This question was discussed and disposed of adversely to such view in State, by Benson, v. Erickson, 185 Minn. 60, 239 N.W. 908, now sought to be overruled. The *Page 397 
present case well illustrates the fallacy of that view. Did the commissioner's order effect a taking of the flowage rights over defendant's land, which is not even contigous to the right of way? Of course not, for the order in no way created the condition. The plans and specifications designing the grade and ditches and the construction thereof in interference with the natural flow of water effected the harmful result. Presumably grades, ditches, culverts, and bridges can be so designed as to permit water to flow in its natural channel. It is the duty of the highway department either to so design its construction or to condemn the right to damage. We cannot, or at least should not, assume to make its decision. If it fails to do its duty, the legislature, under the constitution, is bound to see that resulting injury is paid for. Past damages should also be provided for. If the court can enlarge or open up condemnation proceedings so as to compel the state to acquire property it has not sought to acquire, the next step will be for the courts to initiate condemnation proceedings to compel such action. Take, for instance, the supposed case set out in the majority opinion and assume that instead of acquiring parts of the right of way by condemnation proceedings the state had acquired all but one tract by purchase, or assume that in the case at bar all of the right of way had been amicably acquired by purchase. Would this court then allow the initiation of new condemnation proceedings without the jurisdictional petition to compel the state to acquire a right of way or the right permanently to flood the defendant's land? It would be just as logical to do so as to do what the majority now proposes to do.
It is significant that no precedents are found within the 48 states of the union for the initiation of condemnation proceedings by a court or for the enlargement of the same when not specifically authorized by the legislative branch.
I think the trial court should be affirmed. *Page 398